                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    DUBLIN DIVISION

ALEXANDER R. JOHNSON,                         )
                                              )
               Petitioner,                    )
                                              )
       v.                                     )          CV 319-069
                                              )           (Formerly CR 318-010)
UNITED STATES OF AMERICA,                     )
                                              )
               Respondent.                    )
                                         _________

                                         ORDER
                                         _________

       Petitioner, an inmate at Jesup Federal Correctional Institution in Jesup, Georgia, has

filed a motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence. The Clerk

of Court SHALL SERVE the United States Attorney with this Order and a copy of the §

2255 motion.

       The Court DIRECTS Respondent to file an answer or response within sixty days of

the date of this Order, and Petitioner shall furnish the United States Attorney in Augusta,

Georgia, with copies of all future motions or papers filed in this case. No discovery shall be

had by either party without leave of Court.

       SO ORDERED this 24th day of September, 2019, at Augusta, Georgia.
